          Case 1:20-cr-00015-PKC Document 19
                                          16 Filed 01/16/20
                                                    01/10/20 Page 1 of 21
                                          U.S. Department of Justice
[Type text]
                                          United States Attorney
                                          Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                      January 10, 2020
BY ECF
Honorable P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Virgil Griffith, 20 Cr. 15 (PKC)

Dear Judge Castel:

        On January 7, 2020, a Grand Jury in this District indicted the defendant in the above
referenced case, charging one count of conspiracy to violate the International Emergency
Economic Powers Act (“IEEPA”), Title 50, United States Code, Section 1705. The case was
assigned to this Court.

         The Court initially set arraignment and initial conference for January 9, 2020, but that
proceeding was adjourned at the defendant’s request. Also on January 9, 2020, the defendant
satisfied the conditions of bail and traveled to Alabama where he remains on home detention
inside his parents’ home. To allow the defendant time to procure state identification consistent
with Judge Broderick’s bail order, see Dkt. 15 ¶¶ 9-10, the parties request respectfully an
arraignment and initial conference on January 30, 2020, at the Court’s convenience.

         In addition, the Government writes to request respectfully that the Court exclude time
under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), from today’s date, January 10, 2020, to
and including January 30, 2020. Such an exclusion will allow the parties to discuss a possible
pretrial disposition, the Government to begin to gather and produce discovery, and the defendant
to review that discovery. Counsel for the defendant consents to this request.

                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney for the
                                                      Southern District of New York


                                              By:     ________________
                                                      Kyle A. Wirshba / Kimberly Ravener /
                                                      Michael Krouse
                                                      Assistant United States Attorneys
                                                      (212) 637-2493 / 2358 / 2279

cc: Brian Klein, esq. and Sean Buckley, esq. (counsel for Griffith), by ECF
          Case 1:20-cr-00015-PKC Document 19 Filed 01/16/20 Page 2 of 2




       Upon the application of the government, consented to by defense counsel, the

conference previously scheduled for January 9, 2020 is adjourned to January 30, 2020 at

2:30 p.m. in Courtroom 11D. I find that the ends of justice will be served by granting a

continuance and that taking such action outweighs the best interest of the public and the

defendant in a speedy trial. The reasons for this finding are that the grant of the

continuance is needed to allow the parties to discuss a possible pretrial disposition, the

government time to produce discovery, and the defendant time to review that discovery.

Accordingly, the time between today and January 30, 2020 is excluded.

       SO ORDERED.




Dated: January 16, 2020
